Citation Nr: 0627595	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and wife





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In  April 2004 and August 2005, the Board remanded the matter 
for additional evidentiary and procedural development.  

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge during a hearing at the RO.

The issue of service connection for lumbar spine disability 
on the merits is addressed in the remand portion of the 
decision.  

In September 2004, the veteran submitted a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  In June 2005, the veteran submitted a claim of 
entitlement for service connection for chronic obstructive 
pulmonary disease.  Further, during the December 2005 Board 
hearing, the veteran appears to have initiated claims for a 
thoracic spine disorder, allergies, a skin disorder, and 
gastroesophageal reflux disease.  These matters are referred 
to the RO for any appropriate action.




FINDINGS OF FACT

1.  In September 1982, the Board held that service connection 
for a low back disorder was not warranted.  This decision is 
final.

2.  The veteran subsequently attempted to reopen his claim of 
service connection for a low back disorder; however, in July 
1983, May 1996, and April 2001 rating decisions, the RO held 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran did not appeal any of these 
decisions; they are considered final.

3.  Evidence received since the April 2001 decision includes 
evidence not of record at the time of that decision that 
raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The April 2001 rating decision holding that new and 
material evidence had not been presented to reopen the claim 
of service connection for lumbar spine disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2005).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Analysis

In a September 1982 Board decision service connection was 
denied for a back disorder.  Most recently, in an April 2001 
rating decision, the RO found that new and material evidence 
had not been presented to reopen the claim of service 
connection for arthritis of the lumbar spine.  This decision 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2005).

In May 2002, the veteran filed an application to reopen his 
claim of service connection for a back disorder.  As noted, a 
final prior decision may be reopened and the disposition 
reviewed if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In this case, the evidence associated with the claims folder 
at the time of the April 2001 rating decision included the 
veteran's service medical records, which noted complaints of 
back pain; however, they also characterized his condition as 
acute.  Private treatment records indicated both a nexus to 
service and multiple post-service back injuries.  VA 
treatment records containing post-service complaints of a 
back disorder.  Although, the record did support the 
contention that the veteran had a current back disorder, the 
medical evidence did not demonstrate a chronic back disorder 
related to the veteran's period of service.

The additional evidence received since the last final rating 
decision in April 2001 include VA treatment records; private 
medical records and statements from Robert J. Ference, M.D., 
and Michael D. Parmer, D.O.; Social Security Administration 
records; and statements and testimony from the veteran.  

In April 2002, Dr. Ference submitted that after reviewing the 
veteran's medical records, it was clear that he suffered an 
injury in 1968 and that type of injury was consistent with a 
disc herniation and degenerative disc disease that the 
veteran was currently experiencing.  

Additionally, Dr. Parmer also submitted that it was his 
opinion that the veteran's back injury was attributable to a 
1968 service injury.  He alleged that he had reviewed all the 
veteran's available records and opined that the 1968 injury 
resulted in the veteran's current back problems.  In February 
2005, he restated that he had again had the opportunity to 
review the records and that he had to conclude that it was at 
least as likely as not and most likely that the veteran's 
current medical conditions were a direct result of a service 
related injury.  

Social Security Administration records demonstrated that the 
veteran met the disability insured status requirements of the 
Act on August 14, 1981; and had been under a "disability" 
as defined by the Social Security Act as of August 14, 1984.

In December 2005, the veteran and his wife presented 
testimony during a hearing at the RO.  He recounted that in 
February 1968, while carrying a steel girder, two men 
tripped, and he was pinned under the girder.   He alleged 
that he sustained a back injury that did not resolve.  

In light of the aforementioned medical evidence of in-service 
back difficulties, post-service diagnosis of a back disorder, 
and the private medical opinions of a nexus to service, the 
Board finds that this evidence is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
the new evidence raises a reasonable possibility of 
substantiating the veteran's claim.  The Board notes that, 
for the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new and 
material evidence has been presented and reopening of the 
claim is in order.


ORDER

The claim of service connection for a lumbar spine disorder 
is reopened, and to this extent the appeal is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim for 
service connection for a lumbar spine disorder.  VA has 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to apprise a claimant of the evidence necessary to 
substantiate his claims for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the five elements of a service-connection 
claim, including evidence needed to assign a rating and an 
appropriate effective date, must also be provided.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  In light of the fact that the 
appeal to reopen the claim for service connection for a 
lumbar spine disorder is granted and the matter currently on 
appeal is that of entitlement to service connection for a 
lumbar spine disorder, this matter must be remanded to ensure 
that proper notice is provided.

Additionally, the Board finds that a remand is necessary in 
order to secure an opinion as to the relationship, if any, 
between any current back disability and the veteran's period 
of military service.  See 38 U.S.C.A. § 5103A.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following:

1.  With regard to the matter on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide 
the veteran notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The letter should also tell the veteran 
to provide any evidence in his possession 
that pertains to the claim.  

2.  Thereafter, the RO should forward the 
claims folder for a medical opinion as to 
the etiology of the veteran's current 
back disorder  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the veteran's 
current back disorder had its onset 
during his period of service.  

3.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


